Citation Nr: 0204896	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  99-07 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1948 to May 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which increased the rating for the veteran's 
service-connected asthma from 10 percent to 30 percent, 
effective August 11, 1998.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in February 1999, a 
transcript of which is of record.

This case was previously before the Board in July 2000, at 
which time it was remanded for additional development, to 
include a new VA medical examination.  Such an examination 
was conducted in February 2001.  Accordingly, the Board finds 
that the RO substantially complied with the remand 
directives, and that a new remand is not required in order to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's appeal has been completed.

2.  The record does not show that the veteran's bronchial 
asthma is manifest by pulmonary function test results, post-
medication, of FEV-1 of 40 to 55 percent predicted, or FEV-
1/FVC of 40 to 55 percent predicted, or at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's bronchial asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.97, Diagnostic 
Code 6602 (2001); 66 Fed. Reg. 45,620-4,5632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to this claim.  Although all 
pertinent diagnostic testing was not completed during the 
second examination, the examiner indicated that such testing 
could not be done due to the veteran's health.  The RO also 
advised the veteran of the evidence necessary to substantiate 
his claim, including the applicable criteria for a higher 
disability rating, by the November 1998 Statement of the Case 
and various Supplemental Statements of the Case.  Further, 
the RO specifically addressed the applicability of the VCAA 
by correspondence sent to the veteran in March 2001.  
Moreover, it does not appear that the veteran has identified 
any pertinent evidence that has not been obtained or 
requested by the RO.  For example, the RO sent correspondence 
in August 2001 to private medical facilities identified by 
the veteran, and for which the veteran had completed the 
necessary release.  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.


Background.  Service connection was established for the 
veteran's bronchial asthma by an August 1952 rating decision.  
This decision noted, in part, that the veteran's service 
medical records reflected that he began to have asthmatic 
attacks in June 1951.  An initial rating of 30 percent was 
assigned, effective June 1, 1952.  The rating was 
subsequently reduced to 10 percent by a July 1958 rating 
decision, effective September 27, 1958.

The veteran initiated his current increased rating claim by a 
statement received in August 1998.  He subsequently underwent 
a VA respiratory examination in September 1998.  At this 
examination, the veteran reported nighttime or early a.m. 
flare-ups of his asthma, which he described as wheezing, 
tightness in his chest, and congestion.  He reported that he 
took a Primatene tablet with relief, and that he would try to 
settle himself down and sit on the side of the bed.  He also 
reported that the symptoms were worsened by certain types of 
weather.  For example, spring and fall were usually his worst 
time of the year.  In addition, he denied a chronic cough, 
but did complain of shortness of breath.  Further, he 
reported that he could walk one mile on a good day, and one-
fourth of a mile on a bad day.  He reported that he slept on 
two pillows because he would breathe better.  Moreover, he 
reported that he had never been on any respiratory inhalers.  
He denied any high blood pressure or heart problems.  He 
reported that he did push-ups and pull-ups, but did not do a 
specific exercise program nor any walking.  Also, he had not 
had to be admitted to the hospital for breathing difficulty.

On examination, the veteran was found to be well-developed 
and well-nourished.  Pulse was 96, respiration 20, and blood 
pressure was 160/90 sitting.  Further, examination revealed 
decreased breath sounds throughout without rales, rhonchi, or 
wheezes.  There was no prolongation of the expiratory phase.  
Chest X-ray revealed a 2 centimeter nodular density projected 
through the right side of the heart.  The lung fields were 
otherwise free of infiltrates.  Pulmonary function tests 
revealed severe obstructive ventilatory impairment with 
improvement after bronchodilator.  Pre-medication, the 
spirometry revealed 40 percent of predicted FEV-1, (Forced 
Expiratory Volume), and 113 percent of predicted FEV-1/FVC ( 
the ratio of FEV in one second to Forced Vital Capacity).  
Post-medication, the spirometry revealed 65 percent of 
predicted FEV-1, and 120 percent of predicted FEV-1/FVC.  
Moreover, it was again noted that the veteran was not taking 
bronchodilator therapy.  Based on the foregoing, the examiner 
diagnosed asthma and pulmonary nodule of unknown etiology.

Also added to the file were private medical records which 
covered a period from October to December 1998.  These 
records reflect that the veteran was administered a private 
pulmonary function test in October 1998 as part of the 
evaluation of the lung nodule.  The test results showed an 
FEV-1 of 36 percent predicted pre-medication.  No post-
medication results were noted on this test.  Diagnosis was 
severe obstruction as well as low vital capacity, possibly 
from a concomitant restrictive defect.  

A December 1998 private evaluation for tuberculosis noted 
that the veteran had a history of asthma which was worsening 
and that he was due to be treated with prednisone.

At the February 1999 hearing, the veteran testified that he 
had "dry" asthma that resulted in wheezing and an 
unproductive cough.  He testified that his problems with 
asthma were in the early morning and late evening, and that 
they worsened when he laid down.  His problems were also 
aggravated by stress.  Further, he testified that he had been 
using Primatene Mist for years and had tried other inhalers 
recently but stopped because he was due for gallbladder 
surgery.  Nevertheless, he continued to use the Primatene 
Mist.  The veteran's representative reported that he believed 
the veteran's symptoms of asthma were characterized by 
tightness of chest, wheezing, and using 2 pillows to sleep 
warranted a rating in excess of 30 percent.

Following the Board's July 2000 remand, the veteran underwent 
a new VA respiratory examination in February 2001.  At this 
examination, the veteran recounted that since his last 
evaluation, he had had a stroke in April 2000.  It was also 
noted that some of his answers were corrected by his wife.  
The veteran complained of difficulty breathing every night, 
which he described as shortness of breath and wheezing.  He 
reported that it tended to be worse in spring, summer, and 
fall.  Additionally, he reported that he used Primatene 
tablets for relief, and that he took them 1 to 2 times a week 
at night.  He reported that this relieved his problems.  
Further, he denied any use of inhalers.  It was also noted 
that he did not complain of significant breathing problems 
during the day, but just at night.  He denied a history of 
pneumonia and tuberculosis.  He did not have any recent 
hospitalizations for breathing difficulty.  Moreover, he 
reported that he did not do any exercises secondary to the 
stroke.  However, he was still undergoing physical therapy, 
occupational therapy, and speech therapy three times a week.  
He did report some shortness of breath on overdoing, even 
talking.  Nevertheless, he denied a cough.  It was noted that 
he was unable to ambulate at the preset time, and, thus, 
could not say how far he could walk.  In addition, the 
veteran denied any steroid or prednisone use, but his wife 
stated that she thought he might have taken a short course 
because of a tumor on his back for which he had radiation 
therapy last year.  Both the veteran and his wife confirmed 
that the only medication he took was the Primatene tablets.

On examination, the veteran was found to be well-nourished 
and well-developed.  However, it was noted that he came to 
the examination in a wheelchair.  Pulse was 62, respirations 
18, and blood pressure was 150/70 sitting.  His lungs were 
found to be clear to auscultation and percussion without 
rales, rhonchi, or wheezes.  Further, it was noted that there 
was no increase in his A/P diameter.  There was also no 
prolonged expiratory phase.  Chest X-rays revealed two 
nodular densities projected in the left mid lung field, both 
of which measured between 5 and 6 mm in size.  It was noted 
that these were not demonstrated on the previous study in 
September 1998.  Moreover, the previously described nodular 
density projected through the right heart was no longer 
demonstrated on this exam.  Based on the foregoing, the 
examiner diagnosed asthma.  Additionally, the examiner 
commented that the veteran's claims file, and the Board's 
remand had been reviewed.  It was also noted that the veteran 
reported that he was not being followed by VA, but had been 
treated by a private doctor (Dr. W) since his stroke in April 
2000, none of whose records were on file.  The examiner 
stated that the report from a clinic that was noted by the 
Board which apparently concerned a positive TB skin test was 
seen.  Nevertheless, the examiner had no outside office notes 
or clinic notes to document any treatment for asthma.  
Furthermore, because of the veteran's stroke, he was unable 
to complete his pulmonary function test.  Consequently, the 
results of his pulmonary function test were not accurate.

In August 2001, the RO sent correspondence to various private 
medical care providers identified by the veteran, including 
the facility which he indicated employed Dr. W.  Various 
records were subsequently obtained from both facilities which 
covered a period from March to April 2000.  Among other 
things, these records show treatment for gastrointestinal 
problems, prostatic carcinoma with cord compression, and 
cerebrovascular accident.  These records note on various 
occasions that the veteran's chest/lungs were found to be 
clear, but otherwise make no pertinent findings regarding his 
asthma.

Also added to the file were VA outpatient treatment records 
dated from February to April 2001.  These records note that 
the veteran had a history of asthma, and that his lungs were 
found to be clear on examination in February and April 2001.

In a December 2001 addendum, the clinician who conducted the 
February 2001 VA examination noted that the additional 
medical records had been reviewed, but these records did not 
document treatment of the veteran's asthma.  The examiner 
also noted that no records appeared to be on file from Dr. W.

By statements dated in April and May 2002, the veteran's 
representative contended that a rating in excess of 30 
percent was warranted.  In pertinent part, the representative 
contended in the April 2002 statement that the examiner's 
finding that adequate testing could not be done due to the 
veteran's stroke indicated that the evidence of record was 
sufficient to allow the claim.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's bronchial asthma is evaluated under the 
criteria found at 38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  Since October 7, 1996, this 
Code provides that bronchial asthma manifested by FEV-1 of 71 
to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalational or bronchodilator therapy warrants 
a 10 percent disability rating.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent, daily inhalational or bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted for FEV-1 of less than 40 percent predicted, 
FEV-1/FVC of less than 40 percent, more than one attack per 
week with episodes of respiratory failure, or the requirement 
of daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthma attacks must be of record.  Id. 

The Board notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
commenter recommended that VA specify that pulmonary function 
be tested before bronchodilatation in order to reflect 
ordinary conditions of life.  The response of VA was as 
follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46,723.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against his claim of 
entitlement to a rating in excess of 30 percent for his 
bronchial asthma.

The medical evidence does not show that the veteran's 
bronchial asthma is manifest by pulmonary function test 
results, post-medication, of FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent predicted.  As 
noted above, the September 1998 VA pulmonary function tests 
showed post-medication results of 65 percent of predicted 
FEV-1 and 120 percent of predicted FEV-1/FVC.  Granted, the 
subsequent private pulmonary function test showed FEV-1 pre-
medication results of 36 percent predicted.  However, no 
post-medication results were noted at that time, and no 
reliable pulmonary function test results could be obtained at 
the February 2001 VA respiratory examination due to the 
residuals of the veteran's stroke.  Consequently, there is no 
objective medical evidence which indicates that the veteran 
has post-medication pulmonary function results which meet or 
nearly approximate the criteria for the next higher rating 
under Diagnostic Code 6602.  To find otherwise would be 
nothing more than pure speculation. 

The veteran's representative has contended that inasmuch as 
the February 2001 VA examination was unable to obtain 
accurate pulmonary function test results, it was proof that a 
higher rating was warranted.  However, the reason accurate 
results could not be obtained was due to the nonservice-
connected cerebrovascular accident/stroke, and not the 
service-connected bronchial asthma.  Moreover, the Board 
notes that the September 1998 post-medication spirometry was 
65 percent of predicted FEV-1, and 120 percent of predicted 
FEV-1/FVC, which clearly do not support a rating in excess of 
30 percent.  The pre-medication values upon the pulmonary 
function testing at that time showed FEV-1 to be 40 percent 
of predicted, which is similar to the subsequent, albeit 
lower, result of 36 percent of FEV-1, pre-medication, on the 
private evaluation conducted in October 1998.  The September 
1998 finding of severe obstructive ventilatory impairment 
with improvement after bronchodilator is similar to the 
October 1998 finding of severe obstruction as well as low 
vital capacity.

The Board further finds that the record does not show that 
the veteran's bronchial asthma is manifest by at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
While the medical records reflect treatment for carcinoma and 
a stroke, they do not show required treatment for asthma 
exacerbations on a monthly basis.  (Emphasis added).  In 
fact, the veteran has indicated that his exacerbations, which 
occur primarily at night, are relieved with Primatene 
tablets.  Further, the veteran reported at both the September 
1998 and February 2001 VA respiratory examinations that these 
tablets were his only medication, and denied the use of 
inhalators and/or steroids.  A December 1998 private 
clinician indicated that the veteran was due to be treated 
with Prednisone but there is nothing in the medical evidence 
that reflects that the veteran's asthma has been treated by 
oral or parenteral corticosteroids at least three times a 
year.  The veteran's wife noted at the February 2001 VA 
examination that the veteran might have had a period of 
steroid treatment, she reported that this was due to cancer 
on the back.  

The Board also notes that the veteran's lungs were 
consistently found to be clear on medical evaluation.  
Specifically, both the September 1998 and February 2001 VA 
respiratory examinations found that there was no rales, 
rhonchi, or wheezes.

In summary, the record does not show that the veteran's 
bronchial asthma is manifest by pulmonary function test 
results, post-medication, of FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent predicted, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
While a pulmonary function test was not performed at the time 
of the most recent VA pulmonary examination, this was because 
of the veteran's residuals of a stroke.  The veteran was 
evaluated to the extent possible and, based on the evidence 
currently of record, he does not meet or nearly approximate 
the criteria for a rating in excess of 30 percent for his 
bronchial asthma.  

The Board concurs with the RO's determination that the 
severity of the veteran's bronchial asthma does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  A thorough review of the record reflects that to 
the extent the veteran has had any recent periods of 
hospitalization it has been due to his nonservice-connected 
carcinoma and stroke.  In fact, the veteran asserted at both 
the September 1998 and February 2001 VA respiratory 
examinations that he had not been hospitalized for his 
asthma.  There is also no evidence on file to support a 
finding that his bronchial asthma has resulted in marked 
interference with employment.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application, and 
the claim for a rating in excess of 30 percent for bronchial 
asthma must be denied..  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

ORDER

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

